DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 27th, 2021 has been entered. Claims 2, 10, 13-15 and 17 have been amended. Claims 3 and 18 have been canceled. Claims 1-2, 4-17 and 19 remain pending. Applicant’s amendments to the claims overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed June 28th, 2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Squyres et al. (US 5419438) in view of Lambert et al. (US 8205813).
Regarding claim 1, Squyres et al. (US 5419438) teaches a method for identifying an article marked with a luminescent marker, including carrying out the following steps in order: 
(a) providing an article marked with a luminescent marker which identifies said article (Col. 3 lines 1-4), 
(b) exciting the marker with a first type of electromagnetic radiation (Col. 3 lines 57-60, Col. 4 lines 64-65), 
(c) ceasing said exciting step (Col. 4 line 64-Col. 5 line 2), 

(e) applying a second type of electromagnetic radiation to the marker in order to release said stored luminescence (Col. 5 lines 2-6), and 
(f) detecting said released luminescence in order to identify said article (Col. 3 lines 60-63). 
	Squyres et al. (US 5419438) lacks teaching a method wherein in step (b), the marker is excited with a first type of electromagnetic radiation in order to store luminescence in said marker. 
	Lambert et al. (US 8205813) teaches a method for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein the article may be marked with at least one chemical marker having a characteristic luminescent signal (Col. 3 lines 51-55), and further Lambert et al. states “the prior choice of one of the aforementioned markers and the allocation of the marker as  a standard to a type of product or substance and/or for a predetermined period of time” (Col. 3 lines 30-33). Stating that a chemical marker may be allocated for a predetermined period of time, and that the chemical marker has a characteristic luminescent signal, indicates that the chemical marker is excited (for a predetermined period of time), in order to store luminescence (a characteristic luminescent signal) in a marker. Lambert et al. states that it is advantageous to provide markers having a variety of data (Col. 4 lines 43-48) to be able to more reliably identify an article for further processing (Col. 2 lines 12-34).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Squyres et al. (US 5419438) to include the step of exciting the marker with a first type of electromagnetic radiation in order to store luminescence in the marker as taught by Lambert et al. (US 8205813) in order to provide specific data to an article which would result in a more reliable identification of that article. 
Regarding claim 2, Squyres et al. (US 5419438) teaches a method for identifying an article wherein: 
the first type of electromagnetic radiation has a wavelength from 200nm to 700nm (Col. 3 lines 4-6).
Squyres et al. (US 5419438) lacks teaching a method for identifying an article wherein the second type of electromagnetic radiation has a wavelength from 700nm to 3000nm. 
Lambert et al. (US 8205813) teaches a method for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein the second type (Col. 6 lines 26-38) of electromagnetic radiation has a wavelength from 700nm to 3000nm (Col. 7 lines 37-39). Lambert et al. states that the light source is chosen which emits in a range of wavelengths in which the absorption of the light radiation is minimum in order to best identify the articles (Col. 9 lines 26-31). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a second type of electromagnetic radiation with a wavelength from 700nm-3000nm as taught by Lambert et al. in order to accurately identify articles thus increasing the reliability of the process.
Regarding claim 4, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the luminescent marker includes one or more phosphor markers (Col. 3 lines 1-4).
Regarding claim 5, Squyres et al. (US 5419438) teaches a method for identifying an article wherein said one or more phosphor markers has a phosphor emission intensity 50ms after the excitation is terminated that is at least 37% of its intensity 5ms after the excitation is terminated (Col. 3 lines 23-26).
Regarding claim 6, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the first type of radiation is applied either by moving the article through a static field of said radiation or by scanning the article with said radiation (Col. 4 lines 64-66).
Regarding claim 7, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the second type of radiation is applied either by moving the article through a static field of said radiation or by scanning the article with said radiation (Col. 5 lines 2-5).
Regarding claim 8, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the article is moved along a path between step (b) and step (f) (Col. 3 lines 41-44). 
Regarding claim 9, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the article is moved on a conveyor belt (Col. 3 lines 41-44).
Regarding claim 10, Squyres et al. (US 5419438) teaches a method for identifying an article including the step of making a decision regarding recycling of said article based on the identity of the article (Col. 4 lines 14-22).
Regarding claim 12, Squyres et al. (US 5419438) teaches a method for identifying an article including the steps of providing a detector for step (f) (Col. 3 lines 60-63) and shielding said detector so that it only detects radiation from step (e) (Col. 3 lines 29-36).
Regarding claim 13, Squyres et al. (US 5419438) lacks teaching a method for identifying an article wherein: (a) the marker is disposed on the article itself or (b) the marker is disposed on a substrate and the substrate is disposed on the article. 
Lambert et al. (US 8205813) teaches a method for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein: 
(a) the marker is disposed on the article itself (Col. 4 lines 8-14) or 
(b) the marker is disposed on a substrate and the substrate is disposed on the article (Col. 4 lines 3-9). 
Lambert et al. explains that it is beneficial to use low concentrations of markers (Col. 3 lines 51-55) in either of these ways in order to lower costs (Col. 4 line 1) while reducing energy losses (Col. 4 lines 15-23). 

Regarding claim 14, Squyres et al. (US 5419438) lacks teaching a method for identifying an article in which: (a) the luminescent marker is disposed on the article, or (b) the substrate disposed on the article, using a binder that is water or alkali soluble.
Lambert et al. (US 8205813) teaches an apparatus for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) in which: 
(a) the luminescent marker is disposed on the article (Col. 4 lines 8-14), or 
(b) the substrate disposed on the article, using a binder that is water or alkali soluble (Col. 4 lines 2-23). 
Lambert et al. explains that the marker may be incorporated in a solution which reduces energy losses (Col. 4 lines 19-23) through increasing the surface to volume ratio in which the marker may cover (Col. 3 lines 60-67). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a marker which is disposed on the article or on a substrate which is disposed on the article, by using a binder that is water or alkali soluble as taught by Lambert et al. in order to increase the surface to volume ratio in which the marker covers and thus prevent energy losses during the process of identifying an article. 
Regarding claim 15, Squyres et al. (US 5419438) teaches an apparatus for identifying an article marked with a luminescent marker, including: 
(a) a conveyor for conveying an article along a path from a first path position to a second path position (Col. 1 line 65-Col. 2 line 7),

(c) a source of a second type of electromagnetic radiation (Col. 5 lines 2-3), for supplying said second type of radiation to a second radiation position between the first radiation position and the second path position (Col. 5 lines 2-6), wherein the second type of radiation induces release of the stored luminescence from the article (Col. 5 lines 4-10), 
(d) a detector, for detecting radiation emitted from the article when it is between the second radiation and the second path position and thereby identifying the article (Col. 3 lines 60-63), and
(e) a shield, for shielding the detector from any radiation emitted by the article before it reaches the second radiation position (Col. 3 lines 29-36). 
Squyres et al. (US 5419438) lacks teaching an apparatus for identifying an article wherein the first type of radiation induces storage of luminescence in the article.
Lambert et al. (US 8205813) teaches an apparatus for identifying an article (Col. 2 lines 4-11) marked with a luminescent marking (Col. 2 lines 22-27) wherein the article may be marked with at least one chemical marker having a characteristic luminescent signal (Col. 3 lines 51-55), and further Lambert et al. states “the prior choice of one of the aforementioned markers and the allocation of the marker as  a standard to a type of product or substance and/or for a predetermined period of time” (Col. 3 lines 30-33). Stating that a chemical marker may be allocated for a predetermined period of time, and that the chemical marker has a characteristic luminescent signal, indicates that the chemical marker is excited (for a predetermined period of time), in order to store luminescence (a characteristic luminescent signal) in a marker. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Squyres et al. (US 5419438) to include the first type of radiation which induces storage of luminescence in the article as taught by Lambert et al. (US 8205813) in order to provide specific data to an article which would result in a more reliable identification of that article.
Regarding claim 16, Squyres et al. (US 5419438) teaches an apparatus for identifying an article additionally including: (f) a diverter, for diverting the article from the path depending on its identity (Col. 4 lines 14-22).
Regarding claim 17, Squyres et al. (US 5419438) teaches an apparatus for identifying an article wherein: 
(a) the first type of radiation has a wavelength from 200nm to 700nm (Col. 3 lines 4-6).
Squyres et al. (US 5419438) lacks teaching an apparatus for identifying an article wherein the second type of electromagnetic radiation has a wavelength from 700nm to 3000nm.
Lambert et al. (US 8205813) teaches an apparatus for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein the second type (Col. 6 lines 28-38) of electromagnetic radiation has a wavelength from 700nm to 3000nm (Col. 7 lines 37-39). Lambert et al. states that the light source is chosen which emits in a range of wavelengths in which the absorption of the light radiation is minimum in order to best identify the articles (Col. 9 lines 26-31). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a second type of electromagnetic radiation with a wavelength from 700nm-3000nm as taught by Lambert et al. in order to accurately identify articles thus increasing the reliability of the process.
Regarding claim 19, Squyres et al. (US 5419438) teaches an apparatus for identifying an article wherein the conveyor is a conveyor belt (Col. 3 lines 41-44). 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Squyres et al. (US 5419438) in view of Lambert et al. (US 8205813) and further in view of Schneck et al. (US 2006/0160462).
Regarding claim 11, Squyres et al. (US 5419438) lacks teaching a method for identifying an article wherein the period of time in step (d) is from 1ms to 5s. 
Schneck et al. (US 2006/0160462) teaches a method for identifying an article marked with a luminescent marker (Paragraph 0006 lines 4-8) wherein the period of time in step (d) is from 1ms to 5s (Paragraph 0020 lines 3-8). Schneck et al. explains that there is a time gap in between a first and second electromagnetic radiation and the duration of this time gap is dependent on the decay rate of the luminescence (Paragraph 0020 lines 5-10), the length of this time gap would thus be an obvious design choice by an operator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a period of time from 1ms to 5s as taught by Schneck et al. since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant’s arguments, see remark #3, filed October 27th, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lambert et al (US 8205813). 
Regarding Applicant’s arguments that Lambert et al. does not mention or suggest the seeking release of previously-stored luminescence, the Examiner would like to clarify that Lambert et al. teaches . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukui (US 2006/0001007) describes chemical markers which store luminescence as well as emit luminescence. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653